In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                    No. 06-14-00236-CR



          PAUL ANTWANN HARLAN, Appellant

                             V.

             THE STATE OF TEXAS, Appellee



On Appeal from the Criminal District Court 4 of Dallas County
                   Dallas County, Texas
               Trial Court No. F13-56882-K




       Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER

        Our review of the court reporter’s record in this case indicates that volume seven of that

record contains “sensitive data” as that phrase is defined in Rule 9.9 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 9.9(a). Sensitive data includes “a driver’s license

number, passport number, [and] social security number,” as well as “a bank account number, credit

card number, or other financial account number.” TEX. R. APP. P. 9.9(a)(1), (2). Volume seven

of the court reporter’s record contains a social security number and credit card numbers. Rule

9.9(b) states, “Unless the inclusion of sensitive data is specifically required by a statute, court rule,

or administrative regulation, an electronic or paper document containing sensitive data may not be

filed with a court unless the sensitive data is redacted.” TEX. R. APP. P. 9.9(b).

        Therefore, because volume seven of the court reporter’s record fails to protect sensitive

data, we order the Clerk of this Court, or her appointee, pursuant to the inherent power of this

Court, to seal the electronically filed seventh volume of the court reporter’s record in this case.

        IT IS SO ORDERED.

                                                        BY THE COURT

Date: July 15, 2015




                                                   2